                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
_______________________________________________________________________

UNITED STATES OF AMERICA,

                      Plaintiff,

                v.                                        Case No. 20-CR-93

TYSHAUN SMITH,

                 Defendant.
_______________________________________________________________________

                          JOINT REQUEST FOR ORDER OF
                     PRE-PLEA PRESENTENCE INVESTIGATION

      Tyshaun Smith, by counsel, respectfully moves this Court for an Order of a

pre-plea presentence report (PSR) in the above-captioned matter. Smith submits

that a pre-plea PSR will be helpful in the interests of pursuing a resolution in this

matter without a trial. In support of this request, and after discussing with

undersigned counsel, Mr. Smith also consents to a pre-plea disclosure of the PSR

to the Court, defense, and government. Undersigned counsel has discussed this

matter with Assistant United States Attorney Philip Kovoor, who joins Smith in

this request.

      For these reasons, Smith respectfully requests that this Court order,

forthwith, the production of a pre-plea PSR.


                                                            Federal Defender Services
                                                                    of Wisconsin, Inc.
Dated at Milwaukee, Wisconsin, this 11th day of February, 2021.

                                     Respectfully submitted,

                                     /s/ Gabriela A. Leija
                                     Gabriela A. Leija, Bar No. 1088023
                                     FEDERAL DEFENDER SERVICES
                                            OF WISCONSIN, INC.
                                     517 E. Wisconsin Avenue, Room 182
                                     Milwaukee, Wisconsin 53202
                                     Telephone: 414-221-9900
                                     Fax: 414-221-9901
                                     E-mail: Gabriela_Leija@fd.org

                                     Counsel for Tyshaun Smith




                                 2
                                                   Federal Defender Services
                                                           of Wisconsin, Inc.
